COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-13-00272-CV


City of Willow Park, Texas                  §    From the 43rd District Court

                                            §    of Parker County (CV11-1093)
v.
                                            §    February 6, 2014

E.S. & C.M., Inc.                           §    Opinion by Chief Justice Livingston

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s order.

      We affirm the trial court’s order denying City of Willow Park, Texas’s plea

to the jurisdiction to the extent that the trial court did not dismiss E.S. & C.M.,

Inc.’s breach of contract claim. We reverse the trial court’s order denying City of

Willow Park, Texas’s plea to the jurisdiction to the extent that the trial court did

not dismiss E.S. & C.M., Inc.’s claim for quantum meruit and its request for

attorney’s fees on its breach of contract claim. We render a judgment dismissing

E.S. & C.M., Inc.’s quantum meruit claim and its request for attorney’s fees on its
breach of contract claim with prejudice, and we remand this case for further

proceedings on E.S. & C.M., Inc.’s breach of contract claim

      It is further ordered that appellant City of Willow Park, Texas and appellee

E.S. & C.M., Inc. shall equally split all of the costs of this appeal, for which let

execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By    /s/ Terrie Livingston______________
                                          Chief Justice Terrie Livingston